DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/CN2017/119225 filed 12/28/2017.
Claims 1-14 are pending. 


Claim Objections

Claim 4 is objected to because of the following informalities:  
Claim 4 recites in part ...0,5-10 wt.-%... and it appears Applicant intended to recite 0.5-10 wt.%. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the Malvern laser diffraction method" in line 13.  
Claims 2-16 are subsumed by this rejection because of their dependence. 
There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Eckel et al. (US 2011/0152416) in view of Zhu et al. (US 2006/0270768). 
	Regarding claim 1: Eckel is directed to a composition comprising at [0013]:
A) 50-85 parts by weight of an aromatic polycarbonate or aromatic polyester carbonate.
B) 2-20 parts by weight of an impact resistant modifier with core-shell structure of ABS. Specifically, ABS is the product of emulsion polymerization of acrylonitrile and styrene in the presence of particulate crosslinked polybutadiene rubber ([0098]), which is defined by the present invention as having a core shell structure. 
D) 0.5-20 parts by weight of at least one phosphorous based flame retardant
E) 1-20 parts by weight of kaolin with an average particle size of 0.1-5.0 µm ([0072]), which equivalent to an average particle size measured by the Malvern laser diffraction method since an unit of length does not depend on the method of measurement. 
	C) A functional acrylic polymer containing three moieties E/X/Y of component C of claim 1 is not mentioned.
	Zhu is directed to a functional acrylic polymer containing three moieties E/X/Y wherein E is ethylene X is an α,β-unsaturated monomer derived from at least one of the substances selected from the group consisting of alkyl acrylate, alkyl methacrylate and alkyl vinyl ether and Y is an α,β-ethylenically unsaturated monomer containing a reactive group ([0008] Zhu), and is present in an amount of 0.5-4.5 weight percent. One skilled in the art would have been motivated to have selected the functional acrylic polymer to include in the composition of Eckler to increase compatibility between rubber and polycarbonate and reduce the amount of impact modifiers and flame retardants ([0004] Zhu). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included the functional acrylic polymer of Zhu in the composition of Eckel. 
	The total amount of B and C includes amounts of 2-25 wt%. Specifically, B) is present in an amount of 2-20 parts by weight and C) is present in an amount of 0.5-4.5 weight percent.
	Regarding claim 2: The aromatic polycarbonate based on bisphenol A is disclosed ([0095] Eckel). 
	Regarding claim 3: Lotader 8900 is utilized in the working examples. Per the datasheet for Lotader 8900, it is a random copolymer. References cited to show a universal fact need not be available as prior art before applicant's filing date. Such facts include the characteristics and properties of a material or a scientific truism, see MPEP 2124.
	Regarding claim 4: Eckel is directed to a composition comprising at [0013]:
A) 50-85 parts by weight of an aromatic polycarbonate or aromatic polyester carbonate 
B) 2-20 parts by weight of an impact resistant modifier with core-shell structure of ABS. 
D) 0.5-20 parts by weight of at least one phosphorous based flame retardant
E) 1-20 parts by weight of kaolin 
	C) Zhu is directed to a functional acrylic polymer containing three moieties E/X/Y wherein E is ethylene X is an α,β-unsaturated monomer derived from at least one of the substances selected from the group consisting of alkyl acrylate, alkyl methacrylate and alkyl vinyl ether and Y is an α,β-ethylenically unsaturated monomer containing a reactive group ([0008] Zhu), and is present in an amount of 0.5-4.5 weight percent.
	The total of B and C includes amounts of 2-15 wt%. 
	Regarding claim 5: The impact resistant modifier includes acrylonitrile styrene butadiene terpolymer ([0098]). 
	Regarding claim 6: Per the datasheet for Lotader 8900, the content of acrylate units is 24 wt%, glycidyl methacrylate units is 8 wt%. It follows the ethylene content is 68 wt%, all based on the total weight of the random terpolymer as 100 wt%. 
	Regarding claim 7: The ratio of component C to component B is within the scope of 1:9 to 9:1. Specifically, component C is added in an amount of 0.5-4.5 weight percent and component B is added in an amount of 2-20 parts by weight. Therefore, a weight ratio e.g. 3:10 component C to component B is squarely within the ranges taught in Eckler and Zhu as well as the ratio of claim 7. 
	Regarding claim 8: Phosphorus-containing flame retardants C are preferably selected from the groups of the monomeric and oligomeric phosphoric and phosphonic acid esters, phosphonate amines and phosphazenes ([0057] Eckel). 
	Regarding claim 9: The oligophophate is taught at [0061] Eckler.
	Regarding claim 10: The composition can further comprise one or more of anti-dripping agents, pigments, heat stabilizers, and lubricants ([0085] Eckel). 
	Regarding claim 11: The kaolin has an average particle size of 0.1-5.0 µm ([0072]) (equivalent to an average particle size measured by the Malvern laser diffraction method).
	Regarding claim 13: A molded article comprising the composition is disclosed ([0016] Eckler). 
Regarding claim 14: Eckel and Zhu doesn't specifically recite a notched impact strength is at least 20 kJ/m2 as determined according to ISO 180/A: 2000, or a flame resistance reaches V0 at the thickness of 1.0 mm and 0.75 mm as determined according to UL94:2006, and a Vicat softening temperature is at least 90 °C as determined according to ISO306:2013. 
However, the composition produced in Eckel and Zhu is substantially identical to the composition produced in the instant invention, as discussed previously.  
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Eckel and Zhu suggests a molded article made from the composition having a notched impact strength is at least 20 kJ/m2 as determined according to ISO 180/A: 2000. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 15: Articles include housing parts for appliances ([0016] Eckel) (equivalent to shell of an electronic or electrical product). 
Regarding claim 16: The article is injection molded or thermoformed ([0015] Eckel). 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764